DETAILED ACTION
This is in response to the applicant’s communication filed on 4/12/19 wherein:
Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claims 8 and 15 recite a machine-readable storage medium and a device, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of determining a difference in a payment schedule, compiling a schedule of payments and installments, and adjusting revenue amounts for at least one installment are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the claim is “computer implemented” (claim 1 preamble), “executed by a processor” (claim 8 preamble), and involves “a machine-readable medium” and “processors” (claim 15),   nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of determining a difference in a payment schedule, compiling a schedule of payments and installments, and adjusting revenue amounts for at least one installment are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Examiner notes that the Specification indicates that the invention is directed to the field of donation management systems and is used to track donations.  Specification ¶¶1 and 15-16.  Tracking donations may be considered a commercial or legal interaction as well as possibly managing interactions between people.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of a machine-readable storage medium and processors (Examiner notes that claim 1 does not include any additional elements).  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the determining, compiling, and adjusting steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-7, 9-14, and 16-21 merely add further details of the abstract steps/elements recited in claim 1, 8, or 15 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-7, 9-14, and 16-21 are also non-statutory subject matter.

Dependent claims 2, 9, and 16 further limit the abstract idea by introducing the element of sorting the schedule, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3, 10, and 17 further limit the abstract idea by introducing the element of adjusting revenue allocated to each fund, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 4, 11, and 18 further limit the abstract idea by introducing the element of increasing total revenue for the donation, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5, 12, and 19 further limit the abstract idea by introducing the element of limiting an increase in implied revenue, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6, 13, and 20 further limit the abstract idea by introducing the element of generating at least one new installment record, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 7, 14, and 21 further limit the abstract idea by introducing the element of generating at least one new installment record, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation "the pledge revenue delta."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear how this limitation relates to the “pledge level revenue delta” from claim 1.  Claims 12 and 19 have similar limitations.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wald et al. (US 20120232980).

Referring to claim 1:
Wald discloses a computer implemented method of revenue recognition for a donation management system comprising: 

determining a difference in a payment schedule as a pledge level revenue delta for a donation {Wald [0057] Predicted shortfall 314 is calculated by subtracting target amount 313 from the predicted sum of donations 316 [0057] where the predicted shortfall is the pledge level revenue delta}; 

compiling a schedule of payments and installments for the donation {Wald [0055][0056][0079] and Fig. 3 where Fig. 3 shows payments up until current date 317 and then extracts the rate of payments to predict further installments}; and 

adjusting revenue amounts for at least one installment in a schedule of installments to account for the pledge level revenue delta {Wald [0061][0062] The options can include adjusting one's payment schedule [0062]}.

Referring to claim 2:
Wald discloses sorting the schedule of payments and installments in chronological order {Wald [0055] [0056] Fig. 3 where Fig. 3 shows that the payments/installments are organized chronologically}.


Referring to claim 3:
Wald discloses adjusting revenue allocated to each fund associated with the donation in response to the difference in payment schedule {Wald [0061][0071][0077] The system can directly apprise and update the charitable organization as to a user's changed preferences regarding target amounts as well as money accrued towards those target amounts [0077]}.

Referring to claim 4:
Wald discloses increasing total revenue for the donation in response to a sum of the schedule of payments exceeding a current revenue amount of the donation {Wald [0057]-[0061][0079] indicates that re-estimations of the predicted sum of donations may occur if the user makes adjustments to their donations; in the case that a user’s adjustment adds value to the charitable donation, as described in [0058], the re-estimation increases, thereby increasing the total revenue for the donation}.

Referring to claim 5:
Wald discloses limiting an increase in implied revenue to a maximum of the pledge revenue delta {Wald [0065][0066] where the forecasted amount for the charitable organizations is limited to the target amounts that are pledged}.

Referring to claim 6:
Wald discloses generating at least one new installment record for the schedule of installments to accommodate a payment that exceeds the amount of the donation {Wald [0055]-[0057] where the payments are used to predict the additional installments, as shown in Fig. 3 and the payments may exceed the amount of the donation}.

Referring to claim 7:
Wald discloses generating at least one new installment record for the schedule of installments that has an amount that is the donation amount minus a sum of all installments in the schedule of installments or a sum of all payments in the schedule of payments minus the sum of all installments {Wald Fig. 3 where Fig. 3 shows the predicted shortfall as the difference between the target amount and the predicted donation and where the predicted donation is the sum of all installments and by calculating the predicted shortfall, at least one new installment record is generated}.

Referring to claims 8-14:
Claims 8-14 are rejected on a similar basis as claims 1-7.

Referring to claims 15-21:
Claims 15-21 are rejected on a similar basis as claims 1-7, with the following additions:
Wald discloses a computing device, the computing device implementing a method of managing access to resources of a nonprofit cloud platform, comprising: a non-transitory machine-readable medium having stored therein a revenue recognizer; and one or more processors coupled to the non-transitory machine-readable medium, the one or more processors to execute the revenue recognizer {Wald [0013][0018][0049][0072][0077][0082] and Figs. 1 and 5 where the kiosk includes a processor, as stated in at least [0018] and is connected to the charitable entities via the internet, as stated in at least [0049] and [0077]}

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “A United Way Guide to FASB Statements 116, 117 and 136” as found on the internet at https://www.wapellocouw.org/sites/wapellocouw.org/files/A%20United%20Way%20Guide%20to%20FASB%20Statments%20116_117_and%20136.PDF – discusses accounting standards for contributions made and received and standards for financial statements for non-for-profit organizations (see page 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689